J-S45003-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN THE INTEREST OF: V.J., A MINOR       :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                                         :
 APPEAL OF: P.B., PARAMOUR               :
                                         :
                                         :
                                         :
                                         :
                                         :   No. 591 EDA 2020

               Appeal from the Order Dated January 22, 2020
  In the Court of Common Pleas of Philadelphia County Juvenile Division at
                     No(s): CP-51-DP-0001500-2019


BEFORE: BOWES, J., KUNSELMAN, J., and MURRAY, J.

MEMORANDUM BY BOWES, J.:                       FILED NOVEMBER 18, 2020

     P.B. (“Paramour”) appeals the January 22, 2020 permanency review

order, as amended, finding that she physically abused V.J. We affirm.

     V.J. was born in February 2017.         On September 13, 2019, J.S.

(“Mother”) took then-two-and-one-half-year-old V.J. to Children’s Hospital of

Philadelphia (“CHOP”) with a severe leg injury that was ultimately diagnosed

as a displaced femur fracture that was expected to require surgery.       The

ensuing investigation revealed that, although Mother struck V.J. repeatedly

on the prior evening, he was not in any physical distress on the morning of

September 13, 2019, when Mother left him in Paramour’s care for four hours

in the one-bedroom apartment that she shared with Paramour and Paramour’s

uncle, and three other children. When Mother returned to the apartment, V.J.

was in visible distress, screaming and crying, and his leg was swollen. Mother
J-S45003-20


immediately contacted emergency services, who transported him to CHOP.

She subsequently informed a CHOP social worker that Paramour had stated

that she did not witness any fall or injury and simply heard V.J. crying from

another room before finding him on the floor with an injured leg. Paramour

claimed that her attempts to contact Mother by telephone and Facebook were

unsuccessful.

        During the DHS investigation, Mother denied that she was responsible

for the injuries, noting that V.J. was well, sleeping on the living room couch,

when she left the home to go shopping on the morning of the incident. Mother

stated that Paramour was the only other caregiver, and when Mother returned

home, V.J. had been moved to his bed and was in extreme pain.           Mother

admitted that she had struck the child the night before, but denied striking his

legs.

        The CHOP staff informed DHS that V.J. was in extreme pain as a result

of the injury which they suspected was non-accidental and likely caused by an

object and/or forced trauma. However, the CHOP medical report indicated

that fractures of this kind could be caused by accidental and non-accidental

mechanisms in ambulatory children.        Accordingly, the medical staff was

unable to rule out non-accidental trauma.      At the conclusion of the DHS

investigation, the Child Protective Service (“CPS”) report was indicated for

abuse.




                                     -2-
J-S45003-20


       The juvenile court temporarily transferred legal and physical custody to

DHS, who placed V.J. with his maternal great-aunt, Y.J.         Thereafter, on

November 13, 2019, it adjudicated V.J. dependent. As of the date of the order

that is the genesis of this appeal, Mother continued to exercise weekly

supervised visitation.

       During the subsequent hearing on the September 2019 CPS report, DHS

presented the testimony of Brian William Brennan, M.D., who testified as an

expert in pediatric child abuse, and Katherine Paczkowski, the DHS

investigator.1 Mother testified on her own behalf. Paramour did not attend

the hearing, but she was represented by counsel. By order dated January 22,

2020, as amended, the juvenile court adjudicated V.J. a victim of abuse

pursuant to 23 Pa.C.S. § 6303, as perpetrated by Paramour.          The abuse

allegations in the CPS report were founded as to Paramour.2

       In issuing its decision, the juvenile court announced from the bench:

       [Paramour] was joined as a party to this case and represented by
       counsel. [She] was served for today’s hearing and failed to
       appear.

              ....
____________________________________________


1We observe that the notes of testimony and the trial court opinion misstate
Ms. Paczkowski’s surname.

2Although the DHS report identified both Mother and Paramour as indicated
perpetrators of abuse, the juvenile court found that DHS presented insufficient
evidence to adjudicate Mother as a perpetrator of abuse. See Permanency
Review Order-Amended, 1/22/20, at 2; see also N.T., 1/22/20, at 80.




                                           -3-
J-S45003-20



       [T]he [c]ourt finds that because of [Paramour’s] absence and
       failure to appear, despite appropriate service, . . . [t]he [c]ourt
       may infer that had she testified[,]. . . the evidence would establish
       that she was indeed a perpetrator of child abuse against the
       child.[3]

N.T., 1/22/20, at 80-81. Significantly, the Court continued,

              The court also finds that based upon the testimony as to the
       vagaries of the explanation, the inconsistencies of Paramour
       throughout the course of the examination and investigation by
       DHS, the court further finds that those inconsistencies further
       suggest that Paramour was concealing the real reason behind the
       injury to the child, and that is that she somehow perpetrated child
       abuse against this child and caused the broken femur. The court
       finds that [DHS] established that Paramour was a perpetrator of
       child abuse against the child, V.J.
Id.

       On February 19, 2020, Paramour filed a timely notice of appeal, along

with a concise statement of errors complained of on appeal pursuant to

Pa.R.A.P. 1925(a)(2)(i) and (b), which asserted that 1) the finding of child

abuse was not supported by clear and convincing evidence; 2) the juvenile

court erred in applying an adverse inference regarding her failure to appear

at the evidentiary hearing; and 3) the court’s findings of fact were not

supported by the record. While Paramour reserved the right to amend the

statement upon receipt of the notes of testimony, no revisions followed.

____________________________________________


3 Pursuant to the adverse inference rule, “The failure to produce evidence
which would properly be part of the case and which is within the control of a
party whose interest it would naturally serve, militates strongly against such
party and raises in the absence of explanation an inference of fact that it
would be unfavorable to him.” Piwoz v. Iannacone, 178 A.2d 707, 711 (Pa.
1962) (emphasis in original).

                                           -4-
J-S45003-20


      On July 6, 2020, this Court remanded the matter to the trial court to

determine whether counsel abandoned Paramour as he failed to file a brief.

We retained jurisdiction, and on July 21, 2020, the juvenile court issued an

order stating its determination that counsel did not abandon Paramour.

Counsel was directed to file a brief within fourteen days, which he filed on

August 4, 2020.

      Paramour raises the following issues for our review:

      1. Did the trial court err in finding that Paramour was a perpetrator
      of child abuse in the absence of clear and convincing evidence that
      she intentionally, knowingly, or recklessly caused or created a
      likelihood of abuse through a recent act or failure to act?

      2. Did the trial court commit an error of law and abuse of
      discretion by applying the presumption of perpetrator’s identity
      under 23 Pa.C.S. § 6381(d) to Paramour where DHS failed to
      prove the existence of child abuse?

Paramour’s brief at 8.

      Our standard of review for dependency cases is as follows:

      [T]he standard of review in dependency cases requires an
      appellate court to accept the findings of fact and credibility
      determinations of the trial court if they are supported by the
      record, but does not require the appellate court to accept the
      lower court’s inferences or conclusions of law. Accordingly, we
      review for an abuse of discretion.

In re R.J.T., 9 A.3d 1179, 1190 (Pa. 2010) (citations omitted); see also In

the Interest of L.Z., 111 A.3d 1164, 1174 (Pa. 2015). “The trial court is

free to believe all, part, or none of the evidence presented and is likewise free

to make all credibility determinations and resolve conflicts in the evidence.”

In re M.G. & J.G., 855 A.2d 68, 73-74 (Pa.Super. 2004) (citation omitted).


                                      -5-
J-S45003-20


      In In the Interest of J.R.W., 631 A.2d 1019, 1024 (Pa.Super. 1993),

we explained that, pursuant to the doctrine of incorporation, the Juvenile Act’s

definition of dependent child subsumed the definition of child abuse outlined

in the Child Protective Services Law (“CPSL”). Thus, the two laws “must be

applied together in the resolution of child abuse complaints.” Id. at 1023.

We reasoned,

      The Legislature intended a detailed and specific definition of abuse
      to leave no doubt as to the capacity of the trial court, which in this
      case can only be the Juvenile Court, to make a finding and
      determination that a child has been abused. In its capacity as a
      trial judge, the Juvenile Court judge will look and must look to the
      above definition of child abuse in a case referred by the child
      protective service agency to the Court under petition for review of
      dependency when child abuse has been alleged.
Id.

      The court in J.R.W. also stressed that the juvenile court’s determination

of whether child abuse occurred must be supported by clear and convincing

evidence. Id. “Clear and convincing evidence” requires:

      that the witnesses must be found to be credible; that the facts to
      which they testify are distinctly remembered and the details
      thereof narrated exactly and in due order; and that their
      testimony is so clear, direct, weighty, and convincing as to enable
      the trier of fact to come to a clear conviction, without hesitancy,
      of the truth of the precise facts in issue. It is not necessary that
      the evidence be uncontradicted provided it carries a clear
      conviction to the mind or carries a clear conviction of its truth.

In re Interest of J.M., 166 A.3d 408, 423 (Pa.Super. 2017) (citations

omitted). Critically, “Innuendo and suspicion alone are not enough to compel

a finding of child abuse.” Id. at 424 (quotations omitted).



                                      -6-
J-S45003-20


       At the outset, we observe that Paramour’s challenge to the juvenile

court’s finding of prima facie evidence of abuse under 23 Pa.C.S. § 6381(d),

which it employed to identify Paramour as the perpetrator of abuse, is waived

because Paramour failed to preserve this claim in her Rule 1925(b) statement.

See Krebs v. United Refining Co., 893 A.2d 776, 797 (Pa.Super. 2006)

(stating that a failure to preserve issues by raising them both in the concise

statement of errors complained of on appeal and statement of questions

involved portion of the brief on appeal results in a waiver of those issues).

Paramour’s Rule 1925(b) statement contended that the juvenile court erred

in reaching its factual conclusions as to the finding that child abuse occurred

and in applying an adverse inference against her for failing to attend the

evidentiary hearing. As Paramour neglected to assert any error relating to

the determination of her identity as the perpetrator of abuse under 23

Pa.C.S. § 6381(d), that issue is waived.4

       Furthermore, to the extent that Paramour references § 6381(d) in her

remaining argument that DHS failed to prove the predicate child abuse, the

certified record belies this assertion. Referring to the definition of child abuse



____________________________________________


4 Assuming arguendo that the claim was preserved, it is meritless. As noted
in the body of this memorandum, the record confirms that V.J. was fine when
Mother left him in the sole care of Paramour on the morning of September 13,
2019, and that his leg was severely injured upon her return. N.T., 1/22/20,
at 28, 45, 53, 74, 77-78. Moreover, Paramour failed to rebut the presumption
that she was the perpetrator of abuse under 23 Pa.C.S. § 6381(d).


                                           -7-
J-S45003-20


in 23 Pa.C.S. § 6303(b), a now deleted portion of the CPSL, Paramour posits

that the testimony and medical evidence that DHS adduced at the hearing was

insufficient to demonstrate that V.J. was the victim of child abuse. In support

of this contention, Paramour asserts that the medical testimony regarding

abuse was equivocal, and that the aggregate of the remaining evidence

concerning Paramour’s explanations for the injury, and the adverse inference

drawn from her failure to appear at the hearing, were insufficient to establish

child abuse by clear and convincing evidence.5 She posits, “relying on three

factors: the injury, the failure to explain it and [Paramour’s] failure to appear

at the hearing, the court found [Paramour] had abused [V.J.].” Paramour’s

brief at 12. For the following reasons, we discern no abuse of discretion.




____________________________________________


5 Additionally, while preserved in the Rule 1925(b) statement, Paramour’s
brief does not assert that the juvenile court erred in applying the adverse
inference rule against her. She merely argues that the inference was
insufficient to buttress the deficient medical evidence and testimony that DHS
presented to establish child abuse. See Paramour’s brief at 12. (“Clearly,
this inference cannot be stronger proof than the disbelieved testimony of the
alleged perpetrator.”). As Paramour failed to challenge the court’s reliance
upon the adverse inference doctrine, we do not address its applicability sua
sponte. See In re A.C., 991 A.2d 884, 897 (Pa.Super. 2010) (“[W]here an
appellate brief fails to provide any discussion of a claim with citation to
relevant authority or fails to develop the issue in any other meaningful fashion
capable of review, that claim is waived.”); see also In re M.Z.T.M.W., 163
A.3d 462, 465-66 (Pa.Super. 2017).




                                           -8-
J-S45003-20


       The applicable version of the CPSL, effective June 12, 2018, defines child

abuse, in pertinent part, as “intentionally, knowingly or recklessly[6] . . .

[c]ausing bodily injury to a child through any recent act or failure to act.” 23

Pa.C.S. § 6303(b.1)(1). In addition, the CPSL outlines the following relevant

terms. Bodily injury is an “[i]mpairment of physical condition or substantial

pain[;]” perpetrator includes, inter alia, “[a] paramour or former paramour of

the child’s parent[;]” and a “[p]erson responsible for the child’s welfare” is

“[a] person who provides permanent or temporary care, supervision, mental

health diagnosis or treatment, training or control of a child in lieu of parental

care, supervision and control.” 23 Pa.C.S. § 6303(a).

       Moreover, as it relates to Paramour’s argument that DHS did not prove

that V.J. was an abused child, 23 Pa.C.S. § 6381 provides, in part:

       (d) Prima facie evidence of abuse.--Evidence that a child has
       suffered child abuse of such a nature as would ordinarily not be
       sustained or exist except by reason of the acts or omissions of the
       parent or other person responsible for the welfare of the child
       shall be prima facie evidence of child abuse by the parent
       or other person responsible for the welfare of the child.

23 Pa.C.S. § 6381(d) (emphasis added).

       As our Supreme Court explained in In re L.Z., supra at 1185, “evidence

that a child suffered injury that would not ordinarily be sustained but for the

____________________________________________


6 The CPSL refers to 18 Pa.C.S. § 302 with respect to the definitions of
intentionally, knowingly, and recklessly. As the juvenile court found prima
facie evidence of abuse in accordance with 23 Pa.C.S. § 6381(d), a
determination that Paramour neglected to challenge in her Rule 1925(b)
statement, we do not expound on the statutory definitions herein.


                                           -9-
J-S45003-20



acts or omissions of the parent or responsible person is sufficient to establish

that the parent or responsible person perpetrated that abuse unless the parent

or responsible person rebuts the presumption.” The High Court continued,

         The parent or responsible person may present evidence
         demonstrating that they did not inflict the abuse, potentially
         by testifying that they gave responsibility for the child to
         another person about whom they had no reason to fear or
         perhaps that the injuries were accidental rather than
         abusive. The evaluation of the validity of the presumption
         would then rest with the trial court evaluating the credibility
         of the prima facie evidence presented by the CYS agency
         and the rebuttal of the parent or responsible person.
Id.

      In explaining its application of § 6381(d) to conclude that V.J. was the

victim of abuse, the juvenile court reasoned that,

             Th[e c]ourt heard testimony from Mother and found that her
      testimony was credible and persuasive. Mother consistently said
      she did not know how the injury to [V.J.] happened and that she
      was not home at the time the injury occurred. She stated she left
      [V.J.] in the care of [Paramour] the morning of 9/13/2019, and
      when she returned [Paramour] told her [V.J.] was bitten by a
      spider[, presumably to explain the swelling]. Mother admitted to
      smoking marijuana and arguing with [Paramour] the day before
      on 9/12/2019, however, she never [wavered] in her testimony
      that [V.J.] was fine and asleep when she left the home, and when
      she returned [V.J.] was crying and injured.

            [Paramour], on the other hand, appeared at the previous
      hearing on 11/13/2019 and signed a subpoenaed [sic] to appear
      and testify on 1/22/2020[.] However, [Paramour] failed to appear
      [at the hearing] and there is no explanation on the record as to
      her absence. Mr. Birley, Esquire, [Paramour’s] attorney, also does
      not provide the [c]ourt with a reason as to her absence at the
      child abuse hearing. Where a witness is available, possesses
      special knowledge relevant to the case, and would provide
      testimony that would not be cumulative and would be ordinarily
      expected to favor that party, a fact-finder may draw an adverse

                                     - 10 -
J-S45003-20


      inference from that witness’s failure to testify. [Paramour] did not
      testify or present credible evidence that she did not function in
      any capacity as a caregiver or that [V.J.’s] injuries were
      accidental.

            ....


            [Paramour] reported to Ms. [Paczkowski] that Mother had
      hit [V.J.] with a stick and other things, the night before on
      9/12/2019, however, Dr. Brennan testified the severity of the
      fracture would have required immediate attention. [Paramour]
      also told Ms. [Paczkowski] that she heard a scream from [V.J.]
      the morning of 9/13/2019 and found [V.J.] injured. Mother
      reported that [Paramour] stated that [V.J.] had been bitten by a
      spider and that caused the leg to swell.

             Th[e c]ourt finds that the evidence establishes that
      [Paramour] was the perpetrator of child abuse against [V.J.] by
      causing bodily injury to [V.J.] through a recent act or failure to
      act.” (N.T., 1/22/2020, [at 81]). She failed to testify and rebut
      the prima facie presumption in 23 Pa. C.S. § 6381(d) that she
      committed child abuse upon [V.J.], either by her actions or her
      failure to act.

Trial Court Opinion, 4/23/20, at 22-25.

      The certified record supports the court’s conclusion that V.J. was the

victim of physical abuse. Dr. Brennan, the child abuse expert, testified that a

child with a fracture such as V.J.’s should be brought for treatment

“immediately.” Id. at 39. He further indicated that this was a painful injury

and that V.J. would not have been able to sleep comfortably through the night

with such an injury. Id. at 37, 44-45. Although Dr. Brennan testified that

such an injury can be caused accidentally, he could not rule out abuse in this

case without knowledge of a mechanism. Id. at 32-33.   When asked to

explain the lack of mechanism, Dr. Brennan responded, “Sure, like no one saw


                                     - 11 -
J-S45003-20



what happened so I can’t tell you if it was abuse or it wasn’t abuse.” Id. at

33. He continued,

      What we say . . . in our report is that because we don’t have a
      mechanism we can’t tell DHS one way or the other as to what
      happened and[,] without that, you know, mechanism[,] we feel
      that an investigation is warranted, given the fact that there was
      this injury that no one seems to know what happened in a setting
      where there were some other social kind of concerns as well.
Id. The ensuing DHS investigation substantiated the child abuse. See 23

Pa.C.S. 6303 (defining substantiated child abuse as “child abuse as to which

there is an indicated report or founded report.”).

      The certified record confirms that Paramour was the only adult in the

home when the injury occurred. While Mother admitted to striking the child

on the previous evening, the DHS investigator, Ms. Paczkowski, reported that

Paramour confirmed that V.J. “seemed fine the morning of September 13th,

prior to him waking up.”    N.T., 1/22/20, at 57.    Mother corroborated this

aspect of Paramour’s account, noting that, when she left the home on the

morning in question, V.J. was sleeping comfortably on the couch but the child

was in visible distress when she returned. Id. at 28, 44-45, 74, 77-79.

      Furthermore, Paramour did not present to the court credible evidence

that she was not the caregiver or that V.J.’s injuries were accidental. While

“suspicions are not a substitute for clear and convincing evidence,” J.M.,

supra at 423, the certified record supports the trial court’s credibility

determinations   against   Paramour.     Paramour    provided   DHS   multiple

inconsistent explanations for V.J.’s injury, i.e., 1) Mother hit V.J. the night

                                    - 12 -
J-S45003-20


prior; 2) the swelling was caused by a spider that bit V.J.; and 3) V.J. simply

fell to the floor while unattended in an adjoining room. N.T., 1/22/20, at 56,

61, 68, 75. Critically, two of these explanations contrast with the undisputed

testimony that V.J. was not in distress when Mother left him in Paramour’s

care on the living room couch and, more importantly, that the medical

evidence that V.J. suffered a transverse displaced femur fracture that required

surgery to repair. Id. at 25. Moreover, while Dr. Brennan indicated that such

an injury can be caused accidentally, he could not rule out physical abuse

absent knowledge of the actual mechanism, information which Paramour

failed to present at the hearing.

      In summary, DHS presented clear and convincing evidence that V.J.

suffered an extreme leg injury of the type that would not ordinarily have been

sustained but for the acts or omission of Paramour, the person responsible for

his care when the injury occurred. In addition, Paramour declined to present

any evidence to rebut the presumption that she perpetrated the abuse.

Hence, pursuant to In re L.Z., supra, the evaluation of the validity of the

presumption rested properly with the juvenile court, who evaluated the

credibility of the prima facie evidence presented by DHS. As the testimony

outlining the DHS investigation confirmed the probability that V.J. was the

victim of child abuse, the certified record supports the court’s finding of abuse

pursuant to 23 Pa.C.S. § 6303(b.1). Accordingly, we do not disturb it.




                                     - 13 -
J-S45003-20


     For all of the foregoing reasons, we affirm the juvenile court order

adjudicating Paramour a perpetrator of child abuse against V.J.

     Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/18/2020




                                   - 14 -